Opinion by

Hat.t,, J.
Joel Matthews filed his petition in chancery, against ¥m. Gillis claiming a specific performance of a contract for the conveyance of a tract of land. The contract was executed by L. E. Johnson, as agent for Gillis. Gillis demurred to the petition, principally en the ground that tbe petition did not show authority in Johnson to execute the contract set forth in the petition, and upon which the performance was claimed. The court below overruled the demurrer, and Matthews obtained leave to amend his bill, and during the term filed an amended bill. The defendant Gillis, took exception to the decision of the court overruling the demurrer, and appealed from the decision of the court.
We have not examined the question as to the correctness of the court in overruling the demurrer. The amended petition supersedes the original petition and the cause of complaint is now fully presented in the petition, as amended. The complainant in effect abandoned the original petition, and left nothing pending on that petition by which th© rights of the defendant, can be prejudiced. We can see no reason for interposing to reverse or affirm a decision of the court below, the effect of which has been wholly obviated and released by the acts of the party in whose tavor it was made. We cannot see that either party have any interest in the question unless it is a curiosity to know what this court would decide ; a curiosity that we shall not gratify.
Olaggett and Dixon, for appellant.
Reeves and Weller, for appell ee.
The appeal is dismissed, and the cause remanded to the district court with direction to proceed upon the petition as .amended
Appeal dismissed.